NOTE: This order is nonprecedential.

  Mutteb -t,tate5 Court of Zippeat5
      for       tbe
               jfeberat circuit

 IN RE R&R INVESTORS (UPA PARTNERSHIP),
CURTIS HOGENSON, DIANE LARSON, EILEEN M.
                  BERGER,
    and SHIRLEY J. ARVIDSON, PARTNERS,
                        Petitioners.

              Miscellaneous Docket No. 947

    On Petition for Writ of Mandamus to the United
States Court of Federal Claims in case no. 03-CV-2264,
Judge Susan G. Braden.

     ON PETITION FOR WRIT OF MANDAMUS


                        ORDER
    R&R Investors et al. (R&R) submit a petition for a
writ of mandamus directing the United States Court of
Federal Claims to (1) vacate a stipulation of voluntary
dismissal, (2) grant R&R's motion to vacate and for recon-
sideration, (3) rule on R&R's motion to substitute counsel,
   rule on R&R's motion for leave to intervene, and
   file R&R's notice of appeal.
    Upon consideration thereof,
IN RE R&R INVESTORS	                                        2



    IT   Is ORDERED THAT:
    The United States and A.F.T.E.R. Incorporated et al.
are directed to respond to R&R's mandamus petition
within 14 days of the date of filing of this order.

                                  F OR T HE C OURT

                                 /s/ Jan Horbaly
     jitt 2 1      2010
            Date                  Jan Horbaly
                                  Clerk

                                                FI LED
cc: Erick G. Kaardal, Esq.            U.S. COURT OF APPEALS FOR
                                         THE F EDERAL CIRCUIT
    Jeff H. Eckland, Esq.
    Judge, Fed. Cl.                        JUL 2 1 2010
    Clerk, Fed. Cl.
s17                                         JAN HORBALY
                                               CLERK